Citation Nr: 0216852	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  96-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to an extra-schedular evaluation for 
bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU). 


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas in March 1996 and March 1999.  
This case was remanded back to the RO in April 1998 and 
February 2001 for additional development, and the case has 
since been returned to the RO.

Subsequent to the February 2001 remand, the veteran's former 
representative had his authority to represent clients before 
the VA revoked.  In August 2002, the RO informed the veteran 
of his right to seek new representation and allowed him 
fifteen days in which to respond.  As no response was ever 
received from the veteran, no further action on the part of 
the VA is required in this regard.

The claim of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is competent medical evidence showing an 
etiological relationship between the veteran's current 
lumbosacral spine disorder and service.

3.  On balance, the medical evidence of record does not 
support an etiological relationship between the veteran's 
current cervical spine disorder and service.

4.  The veteran's service-connected bilateral hearing loss, 
in and of itself, has not been shown to result in such 
factors as marked interference with employment or frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).

2.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

3.  The criteria for referral for consideration of 
entitlement to an extra-schedular evaluation for bilateral 
hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, 
the RO has obtained records corresponding to medical 
treatment reported by the veteran and has afforded him VA 
examinations addressing his disorders.  

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a March 
2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002).  This letter, which includes a discussion of the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and 
which portion the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Claims for service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002). 

During service, in October 1970, the veteran was treated for 
low back pain on multiple occasions and was diagnosed with 
chronic lumbosacral strain.  X-rays of the lumbosacral spine 
were within normal limits.  The veteran's April 1974 
separation examination report contains a notation of 
"[l]umbosacral back pain first noted in Oct 1970, treated 
when symptomatic, not incapacitating."  

In February 1988, x-rays revealed degenerative disc disease 
at T7-T8 and T9-T10.  Also, a privately administered 
electromyograph (EMG) revealed some very mild irritation of 
the C5 nerve root on the right side. In September 1988, a 
privately administered cervical myelogram revealed a minimal 
ventral extradural indentation at C4-C5 and C5-C6, most 
consistent with a minimal concentric disc bulge.

A private medical record from November 1994 reflects that 
the veteran was seen with complaints of low back pain since 
a March 1985 injury, as well as neck pain since a September 
1987 injury.  A December 1996 examination report indicates 
that the veteran reported a C5 nerve root injury in 1987 and 
an L5 injury in 1970; an examination revealed significantly 
limited motion of both the cervical spine and the lumbar 
spine.  The veteran was seen in August 1997 with complaints 
of chronic low back pain "beginning over twenty years ago 
after a work related strain with heavy lifting."  

The veteran underwent a VA examination in December 1998, 
during which he reported trouble with his back and neck 
following a fall from a truck in 1970, during service.  An 
examination was conducted, and x-rays revealed a small 
degenerating spur at L4, a narrowed inner space between L5 
and S1, and spurring that was developing in the regions 
between C4 and C5 and between C5 and C6.  The diagnoses 
included chronic postural lumbosacral strain, secondary to a 
lordotic curve; degenerative discopathy posteriorly; 
degenerative spurring between C4 and C5 and between C5 and 
C6; and neck pain.  The examiner reviewed the claims file 
but was unable to relate "the affectation of the lumbosacral 
spine" to service.  Similarly, the examiner found no 
relationship between a current cervical spine disorder and 
service and related the veteran's current disability to a 
job-related injury.

In May 1999, the RO received a letter from a private doctor 
who was the veteran's "family doctor" from 1965 to 1980.  
This doctor noted that he had treated the veteran for a low 
back injury in January 1971 and had provided further 
treatment for pain and muscle spasms of the low back between 
1974 and 1980.  The doctor also noted the veteran's history 
of a truck accident in 1970 and stated that "[h]is physical 
condition has been limited since the accident occurred."  

In an April 2000 statement, a private doctor, who had 
treated the veteran from 1988 to 1995 for neck and back 
problems and had reviewed "many of the old medical records," 
noted that the veteran had back and spinal problems with 
headaches as far back as 1970.  This doctor cited many of 
the veteran's old records, including records of cervical 
spine problems dating back to the 1980s.  The diagnoses 
included cervical disc syndrome, with chronic C5 nerve root 
irritation and progression of cervical degenerative disc 
disease; and progression of lumbar degenerative disc 
disease.  The doctor stated that these disabilities were 
residuals of neck and back injuries from 1970, during 
service.

A February 2001 treatment record reflects that the veteran 
was seen with complaints of neck and back spasms.  During 
treatment, he reported an in-service injury diagnosed as 
lumbosacral strain.  The diagnoses included lumbosacral 
strain "secondary to old injury many years ago."  

In reviewing the facts of this case, the Board observes that 
there is both positive and negative evidence in regard to 
each of the veteran's claims for service connection.  It is 
thus incumbent upon the Board to weigh this evidence and 
determine the relative probative value of each relevant 
medical record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the 
VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion based solely on a 
veteran's recitation of his own history, rather than on 
specific references to his or her medical and service 
history, lacks probative value).

In reviewing the evidence pertinent to the claim for service 
connection for a lumbosacral spine disorder, the Board is 
aware that the December 1998 VA examiner reviewed the claims 
file and found that the veteran's current disability was not 
related to service.  The Board also notes that more than a 
decade elapsed between the veteran's discharge from service 
and his first post-service treatment for low back 
symptomatology.  However, subsequent to the December 1998 
examination, the RO received a May 1999 statement from a 
private doctor who had treated the veteran during and after 
service and noted a chronic low back disability during that 
time.  The Board also received a favorable doctor's 
statement in April 2000, and this doctor's conclusion that 
the veteran's current low back disability was related to an 
in-service injury is consistent with service medical records 
showing treatment for low back strain.  

Under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002), when 
there is a relative balance of positive and negative 
evidence regarding a material issue, all doubt is to be 
resolved in favor of the claimant.  In this case, there is 
such a balance of positive and negative evidence in regard 
to the veteran's contention that he incurred a current 
lumbosacral spine disorder in service.  As such, after 
resolving all doubt in his favor, the Board has reached the 
conclusion that such a disorder was, in fact, incurred in 
service. 

That having been noted, the facts with regard to the claim 
for service connection for a cervical spine disorder are 
rather different.  First, there is no evidence showing 
treatment for cervical spine symptomatology during service.  
Second, the May 1999 private doctor's statement, which 
included dispositive information in regard to the veteran's 
lumbosacral spine disorder, was silent as to a cervical 
spine disorder.  

Again, the December 1998 VA examination report contains a 
medical opinion contradicting the veteran's contention that 
he incurred a cervical spine disorder in service, while the 
April 2000 doctor's statement supports the veteran's 
contention.  However, the information contained in this 
statement concerning the cervical spine disorder is less 
credible than that concerning the lumbosacral spine 
disorder.  The doctor found that both disorders were due to 
in-service injuries, but, as noted above, the veteran's 
service medical records are entirely negative for any 
cervical spine injuries.  The doctor's statement therefore 
does not appear to be supported by a factual predicate in 
the record and, as such, is of less probative value in 
regard to this claim than the 1998 VA examination report.  
See Miller v. West, 11 Vet. App. at 348.  As such, the 
preponderance of the medical evidence is against the finding 
that the veteran's current cervical spine disorder is 
etiologically related to service.

The only other evidence of record supporting the veteran's 
claim for service connection for a cervical spine disorder 
is his own lay opinion, as articulated during several VA 
hearings.  However, the veteran has not been shown to 
possess the requisite medical credentials, training, or 
other expertise needed to render a competent opinion as to 
medical causation.  His lay contentions, therefore, do not 
constitute competent medical evidence for VA purposes and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the evidence of record supports the veteran's claim 
for service connection for a lumbosacral spine disorder, and 
service connection is therefore granted for this disorder.  
However, as the preponderance of the evidence is against the 
veteran's claim for service connection for a cervical spine 
disorder, that claim must be denied.  In reaching its 
determination on the claim for service connection for a 
cervical spine disorder, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

III.  Entitlement to an extra-schedular evaluation for 
bilateral hearing loss 
under the provisions of 38 C.F.R. § 3.321(b)(1)

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002). 

Additionally, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
"exceptional" cases is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002),

In this case, the veteran has argued that an extra-schedular 
evaluation is warranted for his bilateral hearing loss on 
the basis that this disability limits his ability to engage 
in conversation in a noisy setting.  This contention is 
indicated in the testimony from his January 2000 VA hearing.

The veteran's contention, however, is not supported by any 
medical or documentary evidence of record.  An audiological 
examination conducted in March 1998 revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
70
60
LEFT
15
15
15
60
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  
The examiner did not describe any work-related limitations 
as a result of such a hearing loss disability.  

An audiological examination conducted in February 1999 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
65
60
LEFT
20
15
10
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears, and the examiner again did not 
describe any work-related limitations as a result of such a 
hearing loss disability.  

The Board also notes that a July 2000 VA treatment record 
indicates that the veteran was fitted with bilateral hearing 
aids for the purposes of making soft sounds audible, 
improving communication ability, increasing awareness of the 
environment, and making conversational speech audible 
without making loud sounds uncomfortable.  The veteran was 
noted to be able to manipulate his hearing aids 
appropriately.  Again, the audiologist did not describe any 
work-related limitations as a result of the veteran's 
disability.

Overall, there is no evidence showing that the veteran's 
service-connected bilateral hearing loss, in and of itself, 
results in such factors as marked interference with 
employment or frequent (or indeed any) periods of 
hospitalization.  Accordingly, this is not the type of 
"exceptional" case contemplated under 38 C.F.R. 
§ 3.321(b)(1) (2002) for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation.  
Accordingly, the preponderance of the evidence is against 
the veteran's claim of entitlement to that benefit.  Again, 
as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002) concerning the resolution of doubt 
in the veteran's favor are not applicable.


ORDER

The claim of entitlement to service connection for a 
lumbosacral spine disorder is granted.

The claim of entitlement to service connection for a 
cervical spine disorder is denied.

The claim of entitlement to an extra-schedular evaluation 
for bilateral hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is denied.


REMAND

As indicated above, the Board has granted the veteran's 
claim for service connection for a lumbosacral spine 
disorder.  However, it is the responsibility of the RO to 
assign a disability evaluation for that disorder, based on 
the degree of its severity.  Until such an evaluation is 
assigned, the Board cannot proceed on the veteran's claim of 
entitlement to TDIU.

Accordingly, this case is REMANDED to the RO for the 
following action:
 
The RO should readjudicate the veteran's 
claim of entitlement to TDIU; in doing 
so, a disability evaluation should 
assigned for his service-connected 
lumbosacral spine disorder.  If the 
determination of this claim remains 
adverse to the veteran, the RO should 
furnish him with a Supplemental 
Statement of the Case and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

